245 F.2d 97
John KASPER, Appellant,v.D. J. BRITTAIN, Jr., et al., Appellees.
No. 13046.
United States Court of Appeals Sixth Circuit.
June 1, 1957.

J. Benjamin Simmons, Washington, D.C., for appellant.
Donald B. MacGuineas, Washington, D.C.  (W. B. Lewallen, Sidney Davis, Walter E. Fischer, Clinton, Tenn., George Cochran Doub, Warren Olney, III, Warren F. Schwartz, Dept. of Justice, Washington, D.C. John C. Crawford, Jr., Knoxville, Tenn., on the brief), for appellees.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
In addition to the appeal in the above cause, for review of a sentence for contempt of court, 6 Cir., 245 F.2d 92.  there is also submitted therewith a motion to strike the appearance of attorneys for the United States.  Upon consideration of the said motion, it appears from the record that the United States Attorney was invited to participate in the hearing by the District Judge, and that in that capacity he did not represent the Government but represented the appellees.  His participation in the case approximated that of an amicus curiae and there is no procedural invalidity in his participation in the case nor any prejudice to the appellant for such assistance to the court as he was able to contribute.  Wherefore,


2
The motion to strike is overruled.